Citation Nr: 0723045	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of the finding that from December 27, 2001 until 
May 28, 2003 the veteran was a fugitive felon resulting in 
the discontinuance of VA compensation payments and the 
creation of an overpayment in the amount of $9,639.23.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1949 to August 
1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a determination by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2004 the 
veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the documents in the claims file, the veteran 
was overpaid $9,639.23 in compensation benefits from December 
27, 2001 until May 28, 2003 based on information received 
from San Bernardino County's Sheriff's Department which 
indicated that there was an outstanding warrant issued for 
the appellant in May 1992.  38 U.S.C.A. § 5313B, specifically 
prohibits the payment of compensation benefits for any period 
during which the veteran is a fugitive felon.

The underlying argument advanced by the appellant is that an 
overpayment should not have been created because he was not 
in fact a fugitive felon.  The issue of the validity of the 
overpayment must be resolved prior to consideration of the 
issue of waiver of recovery of the overpayment.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).

The veteran has argued that the warrant in question should 
not have been issued as he was not aware of the warrant, 
lived in San Bernardino the whole time and worked with local 
police as a minister.  In June 2003 the Central Superior 
Court recalled the warrant.  Given the veteran's assertions 
and the lack of clarity regarding the warrant and its recall 
many years later, the Board believes that further 
investigation, to include seeking the assistance of the 
appropriate VA Regional Counsel, is appropriate.

Accordingly, the case is REMANDED for the following:

1.  The RO should seek the guidance and 
assistance of the appropriate VA Regional Counsel 
to accomplish the following actions:  obtain 
clarifying information from the San Bernardino 
County Superior Court regarding the recall of the 
warrant on June 24, 2003 and determine its legal 
significance and impact on any fugitive felon 
status.  

2.  The veteran should be asked to submit an 
appropriate financial status report to reflect 
his current financial status.

3. The RO should then review the expanded record 
and adjudicate the threshold question of whether 
the overpayment of disability compensation 
benefits at issue was properly created and the 
amount of any overpayment.

4. If an overpayment is found to have been 
properly created, the Committee should then 
review the expanded record and determine if 
waiver of the overpayment is warranted.

5. If either the RO determination and/or the 
Committee determination is adverse to the 
veteran, then he should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  The 
case should then be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




